DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-10, 17-18, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
The applicants amended the claims to recite that “the water-related parameter is related to a likehood of biofouling without the anti-fouling system”.
Such is not supported by the original disclosure.
The applicants state that without such clause some parts of the amended claim 1 could be considered contradictory.
The applicants have not indicated which part of the original disclosure supports the newly introduced limitation.
The examiner was not able to find the support for the newly introduced limitation in the original disclosure.
Nothing on the record indicates that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Such is not supported by the original disclosure.
The applicants have not indicated which part of the original disclosure supports the newly introduced limitation.
The examiner was not able to find the support for the newly introduced limitation in the original disclosure.
Nothing on the record indicates that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-10, 17-18, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicants amended the claims to recite that “the water-related parameter is related to a likehood of biofouling without the anti-fouling system”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-10, 17 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Titus et al (US 5,322,569).
Titus et al teaches a system comprising a source for emitting anti-fouling UV light and a controller for controlling the source according to the requirements. 
The system also comprises sensors for detecting the value of process parameters and providing the feedback to the controller. 
The controller is also disclosed as controlling the source to provide the light and then to switch the source to the standby mode. 
The controller is also disclosed as controlling the required illumination time. 
The controller is also disclosed as microprocessor control system for monitoring the operations such as power requirements, time in standby mode, speed, intensity of the light, fault identification, etc. 

The controller is also disclosed as controlling operation parameters depending from turbidly of water (readable on the water related parameter and on a measure of the concentration of marine organisms).
The controller is also disclosed as controlling operation parameters depending from the development rate of marine organisms (readable on the water related parameter).
The controller is also disclosed as controlling operation parameters depending from flow of water (also readable on the water related parameter).
The system is disclosed as comprising inlets with valves. 
The system is disclosed as capable of performing intended use recited by the claims.
See entire document, especially Figures 1, 3-18 and the related description and the description at column 2, lines 23-34, column 3, line 35 – column 8, line 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 18-22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titus et al (US 5,322,569).
As to claims 18-19:
For claim 18 this is an alternative rejection.
Titus et al as applied above teach the claimed apparatus except for the specific recitation of the temperature of water as a parameter to control the operation of the apparatus.

Titus et al also teach that controller for monitoring determines the standby time between treatments and the other parameters (at least column 5, line 63 – column 6, line 11).  Since in Titus et al the treatment is conducted to remove or deactivate the growing marine organisms, it would have been obvious to an ordinary artisan at the time the invention was filed to utilize temperature as a parameter for determining at least time in standby mode to ensure proper time for treatment since Titus et al teach that grows of the marine organisms is a function of temperature. 
 As to claims 24-26:
Titus et al as applied above teach the claimed apparatus except for the specific recitation of the temperature of the surface as a parameter to control the operation of the apparatus.
However, Titus et al teach that grows of marine organisms is a function of the temperature (at least column 1, lines 6-19).
Titus et al also teach that controller for monitoring determines the standby time between treatments and the other parameters (at least column 5, line 63 – column 6, line 11).  Since in Titus et al the treatment is conducted to remove or deactivate the growing marine organisms, it would have been obvious to an ordinary artisan at the time the invention was filed to utilize temperature as a parameter for determining at least time in standby mode to ensure proper time for treatment since Titus et al teach that grows of the marine organisms is a function of temperature. 
As to claims 4 and 20-22:

However, Titus et al teach the system comprising a valve (controlled opening) and also teach residential time, flow rates and a radiation intensity as related parameters for the treatment.
 It would have been obvious to an ordinary artisan at the time the invention was filed to provide the system of Titus et al with sensors to measure the valve opening and to configure the controller of Titus et al to control the light source and the valve to ensure required residential time, flow rates and a radiation intensity disclosed by Titus et al.

Claims 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titus et al (US 5,322,569) in view of the state of the art admitted by the applicants in the specification.
Titus et al as applied above teach the claimed apparatus except for the specific recitation of the surface of a heat exchanger.
However, Titus et al teach the system with a sea-chest.
On the other hand, the applicants admitted in the specification that ships are equipped with a so-called sea chest and that normally, one or more sea chests are used for accommodating at least a portion of a heat exchanger which is part of a machinery cooling system (page 2, lines 3-11).
It would have been obvious to an ordinary artisan at the time the invention was filed to use the system of Titus et al with a sea chest accommodating a heat . 

Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the claims are allowable.
This is not persuasive.
With respect to claim 1 and the dependent claims the applicants allege that Titus et al do not teach a “parameter is related to a likehood of biofouling without the anti-fouling system”.
This is not persuasive.
First, the referenced limitation is not supported by the original disclosure.
Further, the controller of Titus et al is disclosed as controlling operation parameters depending from turbidly of water (readable on the water related parameter and on a measure of the concentration of marine organisms).
The controller is also disclosed as controlling operation parameters depending from the development rate of marine organisms (readable on the water related parameter).
The controller is also disclosed as controlling operation parameters depending from flow of water (also readable on the water related parameter).

This is not persuasive.
Titus et al teach the system comprising a valve (controlled opening) and also teach residential time, flow rates and a radiation intensity as related parameters for the treatment.
 It would have been obvious to an ordinary artisan at the time the invention was filed to provide the system of Titus et al with sensors to measure the valve opening and to configure the controller of Titus et al to control the light source and the valve to ensure required residential time, flow rates and a radiation intensity disclosed by Titus et al.
The applicants have not provided separate arguments with respect to claim 24 and the dependent claims.
The claims are addressed in the rejections above.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711